Citation Nr: 1605023	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-26 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for right ear hearing loss, left ear hearing loss, and tinnitus.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In an April 2012 Board decision, the Veteran was granted service connection for tinnitus.  The issues of service connection for right ear hearing loss and left ear hearing loss were combined into the single issue of bilateral hearing loss and remanded for further development.

In October 2014, the Board remanded the issue of bilateral hearing loss for readjudication by the Agency of Original Jurisdiction (AOJ) for a supplemental statement of the case that reflected the additional evidence submitted.

As detailed below, the Board has found sufficient evidence to warrant service connection for left ear hearing loss with myringitis but not for right ear hearing loss.  Thus, the issues again have been bifurcated as reflected on the title page.


FINDINGS OF FACT

1.   Resolving reasonable doubt in the Veteran's favor, left ear hearing loss with myringitis is likely attributable to his military service.

2.  Right ear hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a right ear sensorineural hearing loss did not manifest within the first post-service year.


CONCLUSIONS OF LAW

1.  The Veteran's myringitis with left ear hearing loss is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The Veteran does not have right ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See April 2008 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's April 2012 remand, VA sought additional treatment records and provided the Veteran with a medical examination in May 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  The examiner then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  In compliance with the Board's October 2014 remand, the Appeals Management Center issued a supplemental statement of the case addressing all of the newly submitted evidence in February 2015.  Thus VA has complied with the April 2012 and October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran is claiming service connection for left and right ear hearing loss due to either in-service noise exposure or recurring ear infections that began in service.  See e.g., March 2009 Notice of Disagreement, November 2011 hearing transcript.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As a chronic condition, hearing loss that is an organic disease of the nervous system would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The Veteran had normal hearing at the time of his June 1965 separation examination.  The record does not contain treatment records from within the one-year presumptive period following service.  Although the Veteran has submitted lay evidence from himself, his ex-wife, and his longtime friend noting ear symptoms following service, these statements are insufficient to establish a compensable (10 percent or more) level of hearing loss under Diagnostic Code 6100.  See 38 C.F.R. §§ 4.85, 4.86.  Although there are records of treatment for cerumen impaction in July 1997 and August 2007, these records did not note hearing impairment.  The first record of an impaired hearing disability in the Veteran's left ear is the June 2008 VA examination and the first record of an impaired hearing disability in the Veteran's right ear is the July 2011 audiogram.  See 38 C.F.R. § 3.385.  As there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge from his initial period of active duty service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for bilateral hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Alternatively, service connection for these disabilities may be established by a continuity of symptomatology.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions, such as arthritis, explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

As noted above, the Veteran has been shown to have sufficient hearing impairment in both ears to qualify as a disability under 38 C.F.R. § 3.385.  See e.g., VA examinations and July 2011 audiogram; see also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim).  Additionally, the record shows myringitis of the left ear.  See e.g., November 2011 private opinion.  Thus, the current disability requirement is met with regard to hearing loss in both ears and myringitis of the left ear.

The Veteran's service treatment records from this period do not show treatment for hearing loss.  The Veteran has linked his hearing loss to recurrent ear infections that he reports began in service.  Specifically, the Veteran described a severe sinus infection led to wisdom teeth extraction in April or May 1963 with subsequent recurring (once every 12-30 months) left ear infections that sometimes led to upper respiratory infections.  See November 2011 hearing transcript.  Dental treatment records from April 1963 show that the Veteran's upper wisdom teeth were impacted and subsequently removed.  The record does not note any associated infection at that time.  The June 1965 report of medical history accompanying his separation examination noted infrequent sinusitis.  At that time the Veteran denied a history of ear trouble or running ears.  The separation examination found the Veteran's ears and sinuses to be normal and he had normal hearing.  Thus, the record shows in-service wisdom teeth removal and complaints of infrequent sinusitis.

Alternately, the Veteran has reported in-service noise exposure during service.  The Veteran's military occupational specialty of pharmacist specialist does not in and of itself suggest extensive noise exposure.  Nevertheless, he has reported noise exposure through basic training (firearms), proximity of his barracks to firing range while stationed at Fort Hood, and his recurring (every 11-13 days) EMT duties including exposure to medevac helicopter noise while stationed in Germany.  Thus, the in-service injury requirement has been met with regard to noise-exposure.

The remaining question is whether there is a nexus between the Veteran's current left and right ear hearing loss and his military service.  To that end, the record contains various opinions.

The June 2008 VA examiner found right ear hearing loss that was not severe enough to qualify as a disability for VA purposes.  See 38 C.F.R. § 3.385.  With regard to the Veteran's left ear, the level of impairment was sufficient to quality as a disability for VA purposes, but the examiner found that it was less likely as not caused by or a result of noise exposure in military as there was no hearing loss at separation.

In November 2011, the Veteran's private audiologist provided a positive opinion for chronic left myringitis and left sensorineural hearing loss based on continuous infections and earache of the left ear beginning in 1963 and recurring every 18-24 months ever since.

The May 2012 VA examiner found that the Veteran's left and right ear hearing loss was less likely as not caused by or a result of noise exposure or wisdom teeth removal in the military, noting that the Veteran's hearing was normal at the time of separation but had worsened, particularly in the right ear, in the years since the June 2008 examination.  This examiner found that no research supported this type of delayed-onset hearing loss and, therefore, based on current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.

Based on the above, with consideration of the lay evidence relating to recurring left ear infections beginning in service and resolving doubt in the Veteran's favor, the Board finds that the evidence warrants a grant of service connection for myringitis with left ear hearing loss.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The medical evidence of record, however, does not show a positive nexus between the Veteran's right ear hearing loss and his military service.  Moreover, the Veteran's statements regarding continuing ear infections since his military service focus on his left ear.  See March 2009 notice of disagreement and November 2011 hearing transcript.  Finally, the passage of several decades between the Veteran's separation from service and his first documented right ear hearing loss in July 2011 renders him not competent to provide lay evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(acknowledging that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  In short, for reasons expressed immediately above, the claim of service connection for right ear hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for myringitis with left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


